Citation Nr: 1315185	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  03-22 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected low back disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected low back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran served on active duty from February 1984 to December 1986. 

This matter is before the Board of Veterans' Appeals on appeal from rating decisions promulgated in May and August 2000 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In pertinent part, the RO confirmed and continued the 10 percent rating assigned for the Veteran's service-connected low back disorder in both decisions.  By the August 2000 rating decision, the RO also found that new and material evidence had not been received to reopen the Veteran's claim of service connection for an acquired psychiatric disorder.  

This case was previously before the Board in February 2011, at which time the Board found that new and material evidence had been received to reopen the psychiatric disorder claim, but remanded the underlying service connection claim for further development.  The Board also remanded the low back strain claim for further development to include a new VA medical examination to address the current nature and severity of this service-connected disability, which was accomplished in March 2011.  As detailed below, the Board finds that this examination is adequate for resolution of this case.  All other development directed by the Board's remand regarding the low back claim appears to have been substantially accomplished.  Accordingly, a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998) with respect to this claim.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Despite the foregoing, for the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is still required regarding the acquired psychiatric disorder claim.  Accordingly, this claim is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected low back disorder has been manifested by painful motion.  

2.  The Veteran's service-connected low back disorder has not been manifested by muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral in standing position; moderate limitation of motion or flexion less than 60 degrees or combined range of motion less than 120 degrees; abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; moderate symptoms of intervertebral disc syndrome with recurring attacks; incapacitating episodes as defined by VA regulations having a total duration of at least 2 weeks but less than 4 weeks during a 12 month period; or associated neurologic impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the Veteran's service-connected low back strain are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5292, 5293, 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2012).  The United States Court of Appeals for Veterans Claims (Court) has indicated that VCAA notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA must provide a claimant VCAA notice before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Dingess/Hartman, supra; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Board observes that the May and August 2000 rating decisions that are the subject of this appeal were promulgated prior to the November 2000 enactment of the VCAA.  As such, it was impossible to provide notice of the VCAA before the initial adjudication of these claims.  Indeed, VA's General Counsel has held that the failure to do so under such circumstances does not constitute error.  See VAOGCPREC 7- 2004.  Under such circumstances, the United States Court of Appeals for the Federal Circuit has indicated that this defect can be remedied by a fully compliant VCAA notice issued prior to a readjudication of the claim.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  

Here, the Veteran was sent VCAA-compliant notification regarding his low back claim via letters dated in February 2009 and March 2011.  In pertinent part, these letters informed the Veteran of what was necessary to substantiate his current appellate claim, what information and evidence he must submit, what information and evidence will be obtained by VA, and the information used by VA to determine disability rating(s) and effective date(s).  This case was last adjudicated below by an October 2012 Supplemental Statement of the Case (SSOC).

In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his case has been satisfied regarding the low back claim.  Various records were obtained and considered in conjunction with this case, to include from the Social Security Administration (SSA).  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, and nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he has not identified outstanding record documenting symptoms of his service-connected low back disorder which are not demonstrated by the evidence already of record.  Moreover, he was accorded VA medical examinations in October 1999, November 1999, March 2009, and March 2011 which made findings regarding the symptomatology of his service-connected low back disorder that are consistent with the other evidence of record as well as the relevant rating criteria.  No inaccuracies or prejudice is demonstrated with respect to these examinations, nor has the Veteran indicated his low back disorder has increased in severity since the most recent examination.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

The criteria for evaluating disabilities of the back were substantially revised during the pendency of this appeal.  For example, the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293 for evaluating intervertebral disc syndrome were amended, effective September 23, 2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  The newly enacted provisions of this section allow for intervertebral disc syndrome (preoperatively or postoperatively) to be evaluated based either on the total duration of incapacitating episodes over the past 12 months or by combining (under 38 C.F.R. § 4.25) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  In addition, effective September 26, 2003, further changes have been made to the remaining criteria for evaluating spine disorders.  See 68 Fed. Reg. 51,454-51,458 (August 27, 2003).  These revisions consist of a new rating formula encompassing such disabling symptoms as pain, ankylosis, limitation of motion, muscle spasm, and tenderness.  Additionally, associated neurological abnormalities (e.g., bowel or bladder impairment) are now for evaluation separately.  These changes are listed under Diagnostic Codes 5235-5243, with Diagnostic Code 5243 now embodying the recently revised provisions of the former Diagnostic Code 5293 (for intervertebral disc syndrome). 

In a precedent opinion of the VA Office of the General Counsel, it was held that, when a provision of the VA rating schedule is amended while a claim for an increased rating under that provision is pending, the Board must determine whether the intervening change is more favorable to the veteran, and, if the amendment is more favorable, apply that provision to rate the disability for periods from and after the effective date of the regulatory change.  In addition, the Board must apply the prior regulation to rate the veteran's disability for periods preceding the effective date of the regulatory change.  VAOPGCPREC 3-2000 (April 10, 2000).

The Board observes that service connection was initially established for low back strain, and was evaluated as 10 percent disabling pursuant to former Diagnostic Code 5295.  Further, an April 2003 rating decision denied service connection for degenerative disc disease of the cervical and lumbar spine, among other things.  However, a March 2009 rating decision recognized the service-connected disability as lumbar spine degenerative disc disease, although it continued the 10 percent rating pursuant to current Diagnostic Code 5243.  In any event, it appears the service-connected disability must be evaluated based upon the criteria for evaluating strain, range of motion, and intervertebral disc syndrome.

Former Diagnostic Code 5292 provided for the evaluation of limitation of motion of the lumbar spine.  When the limitation of motion of the lumbar spine is slight, a 10 percent rating is provided.  When the limitation of motion is moderate, a 20 percent rating is provided.  When the limitation of motion is severe, a rating of 40 percent is warranted.  38 C.F.R. § 4.71a.

Former Diagnostic Code 5293 provided for evaluation of intervertebral disc syndrome.  Intervertebral disc syndrome is assigned a noncompensable rating when it postoperative, cured.  A 10 percent evaluation is assigned when it is mild.  Moderate symptoms with recurring attacks are assigned a 20 percent evaluation.  Severe symptoms, with recurring attacks and intermittent relief are assigned a 40 percent evaluation.  Pronounced symptoms, that are persistent and compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief are assigned a 60 percent evaluation.  The maximum evaluation available under Diagnostic Code 5293 is 60 percent.  38 C.F.R. § 4.71a.

Former Diagnostic Code 5295 provided for the evaluation of lumbosacral strain.  With characteristic pain on motion, a rating of 10 percent is provided.  With muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in a standing position, a rating of 20 percent is provided.  When severe with listing of the whole spine to opposite side, positive Goldthwait's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motion, a rating of 40 percent is provided.  38 C.F.R. § 4.71a.

The most recent amendment to 38 C.F.R. § 4.71a (i.e., the "new" criteria) changed the Diagnostic Codes for spine disorders to 5235 to 5243, and spine disorders are now rated under the General Rating Formula for Diseases and Injuries of the Spine.  

The amended rating criteria now define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Further, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  An evaluation of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation of 40 percent is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  An evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  An evaluation of 100 percent requires unfavorable ankylosis of the entire spine.  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The evaluation criteria are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that an evaluation of 10 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  An evaluation of 20 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  An evaluation of 40 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Finally, an evaluation of 60 percent requires intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Intervertebral Disc Syndrome, Note (1); see also 69 Fed. Reg. 32, 449 (June 10, 2004).

Although the criteria under Diagnostic Code 5292 were less defined than the current criteria and numerical ranges of motion were not provided in the prior rating criteria, guidance can be obtained from the amended regulations.  In adopting specific ranges of motion to define what is normal, VA stated that the ranges of motion were based on the American Medical Association  Guides to the Evaluation of Permanent Impairment, 2nd ed., (1984), which is the last edition of the Guides that measured range of motion of the spine using a goniometer.  See supplementary information, 67 Fed. Reg. 56,509  (Sept. 4, 2002).  In other words, even though pre-2003 regulations did not define normal range of motion for the spine, the current definition is based on medical guidelines in existence since 1984, and the Board can consider the current ranges of motion to rating spine disabilities under the old criteria. 

Analysis

In the instant case, the Board finds that the Veteran does not meet or nearly approximate the criteria for a rating in excess of 10 percent for his service-connected low back disorder under any of the potentially applicable Diagnostic Codes.

The Board acknowledges that the Veteran's service-connected low back disorder has been consistently manifested by complaints of pain, to include on range of motion.  As such, he is entitled to at least the current 10 percent evaluation under former Diagnostic Code 5295 based upon characteristic pain on motion.  Moreover, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, are for consideration.  However, the focus is whether these complaints result in functional impairment to the extent necessary for a rating in excess of 10 percent to include during flare-ups.  As detailed below, the Board finds that it does not.

The Board acknowledges that the Veteran has indicated he has experienced muscle spasm.  However, the October 1999 VA spine examination revealed no spasm.  The November 1999 VA examination showed marked tenderness over the lumbar spinal muscles but no spasm.  The March 2009 VA examination revealed no evidence of any muscle atrophy or hypertrophy.  There was minimal tenderness noted over the lumbar spine and the Veteran had well-developed paraspinal musculature without scoliosis or kyphosis.  The March 2011 VA examiner noted no deformity, malalignment, drainage, tenderness, edema, redness, heat, spasms, painful motive, abnormal movement, guarding of movement, fatigue, lack of endurance, weakness, atrophy, incoordination, instability, or pertinent abnormal weight bearing.  As such, the record does not reflect the service-connected low back disorder is manifested by muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral in standing position.  Therefore, a rating in excess of 10 percent is not warranted under former Diagnostic Code 5295.  Moreover, this evidence does not show muscle spasms or guarding, nor evidence of abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Consequently, the Veteran is also not entitled to a rating in excess of 10 percent on this basis under the current General Rating Formula for Diseases and Injuries of the Spine.

In regard to range of motion, the Board reiterates that the Veteran has demonstrated painful motion during the pendency of this case.  However, the record does not reflect it has resulted in limitation of motion to the extent necessary for a rating in excess of 10 percent under either former Diagnostic Code 5292 or the current General Rating Formula for Diseases and Injuries of the Spine.  For example, range of motion testing conducted as part of the October 1999 VA examination showed flexion to 75 degrees and extension to 10 degrees.  Right and left lateral bending was to 20 degrees bilaterally.  The Veteran had pain on motion and the examiner indicated that pain certainly could further limit the Veteran's functional ability during flare-ups or with increased use (as noted) but determined that it was not feasible to attempt to express this in terms of additional limitation of motion because it could not be done with any degree of medical certainty.  

The subsequent March 2009 VA examination noted that pain was associated with range of motion with gravity and against resistance.  Forward flexion was to 85 degrees, extension to 10 degrees, right and left lateral flexion to 16 degrees, and right and left lateral rotation to 45 degrees.  All ranges of motion were associated with some muscle tightness and mild pain.  The examiner further noted fatigue and weakness but no lack of endurance or incoordination noted.  The examiner also indicated that additional limitation due to flare-ups could not be determined without resort to mere speculation.  There was no discomfort or difficulty with range of motion testing, nor effusion, edema, erythema, tenderness, palpable deformities, or instability found.  

The Board acknowledges that the March 2011 VA examination noted that range of motion after 3 repetitions revealed flexion to 20 degrees, extension to 0 degrees, right and left lateral flexion to 10 degrees, and right and left lateral rotation to 0 degrees, and that range of motion was limited by severe, excruciating pain.  However, after range of motion was taken, the examiner noted that the Veteran sat at 90 degrees and bent forward to tie his shoes past 90 degrees without any discomfort.  The Veteran's effort was characterized as suboptimal.  The examiner further noted that loss of function due to flare-ups could not be determined without resorting to mere speculation.  The examiner stated that functional limitation was minimal.

In view of the fact that the Veteran was able to bend and tie his shoelaces at 90 degrees after range of motion testing, and the March 2011 VA examiner noted suboptimal effort, the Board finds that the initial range of motion findings are not credible which includes the Veteran's account of this symptomatology.  The Board finds greater credibility regarding the notation of being able to sit at 90 degrees.  Further, as detailed above, none of the other aforementioned range of motion studies showed flexion less than 60 degrees or combined range of motion less than 120 degrees, to include during flare-ups.  Thus, the Veteran did not have limitation of motion to the extent necessary for a rating in excess of 10 percent under the General Rating Formula for Diseases and Injuries of the Spine.  Moreover, these results indicate no more than slight limitation of motion when compared to normal; i.e., the record does not demonstrate moderate limitation of motion so as to warrant a rating in excess of 10 percent under former Diagnostic Code 5292.

In regard to the findings of degenerative disc disease, the Board observes that the record does not reflect the service-connected low back disorder has been manifested by moderate symptoms of intervertebral disc syndrome with recurring attacks.   For example, a February 2001 X-ray showed mild degenerative joint disease of L3-5 and spondylolysis of L5.  A March 2001 MRI revealed minor broad-based disc bulges at L4-L5 and L5-S1 without evidence of spinal stenosis or nerve impingement.  VA medical records further show that the Veteran was issued a back brace.  Other VA medical records showed a diagnosis of lumbar spondylosis with subjective discomfort.  A March 2009 MRI showed grade one spondylolisthesis of L5 on S1 and mild scoliosis convex left.  

In short, the diagnostic testing of the lumbar spine has generally described the Veteran's condition as minor or mild.  Granted, the terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  However, the aforementioned findings are probative evidence indicative of little or no impairment from intervertebral disc syndrome, which is further supported by the fact that the March 2011 VA examiner described the Veteran has having minimal functional impairment.  Therefore, the Board finds that the Veteran does not meet or nearly approximate the criteria for a rating in excess of 10 percent under former Diagnostic Code 5293.

With respect to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the Board finds that the record does not demonstrate incapacitating episodes as defined by VA regulations having a total duration of at least 2 weeks but less than 4 weeks during a 12 month period.  Granted, the Veteran reported at the March 2009 VA examination that he had been incapacitated with recommended bed rest due to his back within the last 12 months, but he was unable to give an estimate of the time lost.  The subsequent March 2011 VA examination found no evidence of incapacitating episodes.  Further, a thorough review of the record does not otherwise demonstrate the Veteran service-connected low back disorder had period(s) of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician to the extent necessary for a rating in excess of 10 percent under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

In view of the foregoing, the Board finds that the Veteran does not meet or nearly approximate the schedular criteria for a rating in excess of 10 percent for his service-connected low back disorder under any of the potentially applicable Diagnostic Codes.  The Board notes that in making this determination it considered the potentially assignment of "staged" rating(s) pursuant to Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the record did not demonstrate any distinctive period(s) where the Veteran met or nearly approximated the criteria for a rating in excess of 10 percent.  Therefore, "staged" rating(s) are not warranted in this case.

The Board also acknowledges that Note (1) of the General Rating Formula for Diseases and Injuries of the Spine provides for the assignment of separate rating(s) for associated neurologic impairment attributable to a service-connected spine disorder.  Further, the Veteran reported burning pain at his March 2009 VA examination that lasted all day and was localized in the lumbar spine radiating to both legs with numbness and pain in the feet.  Regarding his legs and feet, the Veteran complained of numbness in the feet and sharp pain in the leg, associated with paresthesias, weakness and fatigue in the lower extremities.  In a March 2009 statement, the Veteran indicated that he did not have control of his bladder and bowels.  He also indicated that during flare-ups, he was unable to do anything but lie down.  He reported numbness in his spine, buttocks, hips, thigh, and both legs; as well as heat and swelling.  He also reported radiation into his legs at the March 2011 VA examination, although he denied associated bladder and bowel dysfunction and denied flare-ups at that time.  It was also noted that, on examination, he could not distinguish between pin prick and light touch throughout lower extremities.  However, given the multiple of potential causes of this purported symptomatology, the Board finds that competent medical evidence is required to determine whether it is due to associated neurologic impairment.  

Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).  Further, there was no finding of neurologic impairment on the October 1999 VA examination.  The November 1999 VA examination did result in an impression of chronic low back pain with possible lumbar radiculopathy, but the examiner noted that it was doubtful.  Moreover, an EMG and nerve conduction study were normal in the lower extremities.  The March 2001 MRI was without evidence of spinal stenosis or nerve impingement.  The March 2009 VA examination resulted in an impression of lumbar spine degenerative disc disease without radiculopathy.  A December 2009 MRI did indicate radicular symptoms, but the March 2011 VA examination diagnosed lumbar degenerative disc disease at L5-S1 with no radiculopathy.  In short, when specifically evaluated for the purposes of addressing the Veteran's purported symptoms, the competent medical care professionals have consistently concluded that it is not demonstrative of associated neurologic impairment.  Therefore, a separate rating is not warranted pursuant to Note (1) of the General Rating Formula for Diseases and Injuries of the Spine.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. 
§ 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, the Board finds that the rating criteria contemplate the Veteran's service-connected low back disorder.  As detailed above, this disability is predominantly manifested by complaints of pain and functional impairment, manifestations that are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate this service-connected disability and referral for consideration of extraschedular rating is not warranted.

Lastly, the Board notes that notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   

The Board acknowledges that the Veteran indicated at his March 2009 VA examination that he has not worked in the past 15 years and has been on SSA disability for his back.  However, the SSA records themselves reflect that he was found to be disabled as of June 1992 with a primary diagnosis of mental retardation.  In other words, his SSA disability benefits were not awarded due to his low back disorder, which casts doubt on the Veteran's reliability as a historian regarding the effect the low back disorder has had upon his employability.  The Board further finds that the evaluation findings of the low back disorder, to include the March 2011 VA examiner's finding of minimal functional impairment, indicates that the Veteran's level of occupational impairment due to this disability has been adequately compensated by the current schedular rating.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. 
§§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (Noting that the disability rating itself is recognition that industrial capabilities are impaired).  Therefore, no further discussion of entitlement to TDIU due to the service-connected low back disorder is warranted based on the facts of this case.

For these reasons, the Board concludes that the preponderance of the evidence is against the Veteran's current appellate claim.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal must be denied.


ORDER

A rating in excess of 10 percent for the Veteran's service-connected low back disorder is denied.




REMAND

In February 2011, the Board remanded the Veteran's psychiatric disorder claim, in part, for a VA examination to determine if he currently had an acquired psychiatric disorder which began in service or was related to service-connected disability.  The subsequent March 2011 report with its September 2012 addendum revealed the Veteran's psychiatric disability was not considered to be due to disease or injury incurred during service.  The opinion, however, whether the claimed disability was due to or aggravated by the Veteran's service connected disorder was confusing and should be clarified.   

The Board also observes that the Veteran receives ongoing VA treatment.  However, the most recent VA treatment records are current only as of April 2012.  A review of the Veteran's Virtual VA eFolder revealed no recent VA treatment records have been associated with the Veteran's file.  As there potentially are outstanding VA medical records relevant to the appeal, there is a duty to obtain such records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Please obtain the names and addresses of all medical care providers who have treated the Veteran for his psychiatric disorder since April 2012.  After securing any necessary release, obtain those records not on file.  Even if the Veteran does not respond, follow-up on any VA medical treatment he has received for this disability since April 2012.

2.  Notify the Veteran that he may submit additional lay and medical statements regarding the onset of his psychiatric disorder and the relationship, if any, between his psychiatric disorder and his low back disability.  He should be provided an appropriate amount of time to submit this evidence.  

3.  After obtaining any additional evidence to the extent possible, the Veteran should be afforded an examination to determine whether it is at least as likely as not (50 percent or greater likelihood) that any psychiatric disability diagnosed was caused or aggravated by his service-connected low back disorder.  By aggravation, the Board means an increase in severity that is beyond natural progression.

A complete rationale for any opinion expressed should be provided.  If it is not possible to provide the requested opinion, the reason for that should be explained as well.  

4.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a SSOC which addresses all of the evidence obtained after the issuance of the last SSOC in October 2012, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


